Per Curiam.

Petitioner Association of the Bar of the City of New York moves that respondent’s name be struck from the roll of attorneys as mandated by subdivision 4 of section 90 of the Judiciary Law.
Respondent was admitted to practice in the First Department on June 18, 1962. On March 25, 1975 he pleaded guilty in the Supreme Court, Bronx County, to the felony of grand larceny, third degree, in satisfaction of an indictment which charged him with grand larceny in the second degree and violation of section 487 of the Judiciary Law (misconduct of attorneys). He was, on May 22, 1975, sentenced by Judge Lawrence H. Bernstein to an unconditional discharge.
The respondent has not submitted a statement in opposition to the motion.
"The striking of his name from the rolls follows automatically on the presentation to the Appellate Division of the record of conviction” (Matter of Ginsberg, 1 NY2d 144, 147). "That procedure * * * is no more than a formal recording of the existing fact of disbarment” (Matter of Ginsberg, supra, pp 146-147).
Accordingly, respondent’s name should be stricken from the roll of attorneys.
Stevens, P. J., Kupferman, Lupiano, Tilzer and Nunez, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.